WARRANT REGISTRATION RIGHTS AGREEMENT

 

This WARRANT REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of this 25th day of January, 2007, by and among Vitesse
Semiconductor Corporation, a Delaware corporation (the “Company”), and Alvarez &
Marsal LLC (the “Holder”).

R E C I T A L S

A.    The Company is issuing to the Holder a Warrant, dated the date of this
Agreement, to purchase an aggregate of up to 150,000 shares of the Common Stock
of the Company (the “Initial Issue Warrant”).

B.           Pursuant to the terms of that certain letter agreement, dated
October 2, 2006 (the “Letter Agreement”), between the Company and the Holder,
the Company is obligated to issue to the Holder an additional Warrant to
purchase an aggregate of up to 150,000 shares of the Common Stock of the Company
(the “Delayed Issue Warrant” and, together with the Initial Issue Warrant,
collectively, the “Warrants”) upon the satisfaction of certain conditions set
forth in the Letter Agreement.

C.           The execution and delivery of this Agreement by the Company is
required by the Letter Agreement.

A G R E E M E N T

In consideration of the foregoing recitals and the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
as follows:

1.            Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
time.

“Affiliate” has the meaning set forth in Rule 144 of the Act.

“Business Day” means any day except a Saturday, Sunday or other day in Los
Angeles, California on which banks are authorized to close.

“Common Stock” means the common stock, $0.01 par value per share, of the
Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the time.

“Holders” has the meaning set forth in Section 2 below.

 



“Initiating Holders” means the holders of a majority of Registrable Securities
that remain Registrable Securities at the time of the Registration Notice.

“Other Securities” means any securities of the Company other than any
Registrable Securities.

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Piggy-Back Registration” has the meaning set forth in Section 6 below.

“Prospectus” means the prospectus included in a Registration Statement at the
time such Registration Statement is declared effective, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

“Public Equity Offering” means a public offering of Common Stock registered
under the Act .

“Register,” “registered” and “registration” means a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Act, and the applicable rules and regulations
promulgated thereunder, and such registration statement becoming effective.

“Registrable Securities” means any (i) Warrant Shares (whether or not the
related Warrants have been exercised), and (ii) any other securities issued or
issuable with respect to any such Warrant Shares by way of stock dividends or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization or otherwise. As to any particular
Registrable Security, such security shall cease to be Registrable Securities
when such security is no longer a Transfer Restricted Security or such security
has ceased to be outstanding.

“Registration Expenses” means all expenses incident to the Company's performance
of or compliance with this Agreement. The expenses referred to in the foregoing
sentence shall include (i) all registration and filing fees with respect to
filings required to be made with the SEC and the National Association of
Securities Dealers, Inc., (ii) fees and expenses incurred for compliance with
securities or Blue Sky laws, (iii) printing expenses (including without
limitation expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is in the opinion of the
managing underwriters, if any, appropriate to consummate the offering), (iv)
fees and disbursements of counsel for the Company, (v) fees and disbursements of
all independent certified public accountants referred to in Section 3(l) hereof
(including without limitation the expenses of any “cold comfort” letters
required by or incident to such performance), (vi) liability insurance, if the
Company desires such insurance and (vii) fees and expenses of all other persons
retained by the Company. In addition, the Company shall pay its internal
expenses (including without limitation all salaries and expenses of its officers
and employees performing legal or accounting duties), the



expense of any annual audit, and the fees and expenses incurred in connection
with the listing of the Registrable Securities.

“Registration Notice” means a request by Selling Holders pursuant to Section 4
of this Agreement.

“Registration Statement” means any registration statement, including, without
limitation, any short-form or shelf registration statement described herein, of
the Company relating to the registration for resale of Registrable Securities
that is filed pursuant to the provisions of this Agreement and including the
Prospectus included therein, all amendments and supplements thereto (including
post-effective amendments) and all exhibits and all material incorporated by
reference therein.

“SEC” means the Securities and Exchange Commission.

“Selling Holder” means a Holder who is selling Registrable Securities in
accordance with the provisions of this Agreement.

“Shelf Registration” has the meaning set forth in Section 5 below.

“Special Counsel” means any special counsel to the Holders.

“Transfer Restricted Securities” means each Registrable Security, until the
earliest to occur of: (i) the date on which such Registrable Security has been
effectively registered under the Act and disposed of in accordance with the
Registration Statement covering it; (ii) the date on which such Registrable
Security is distributed to the public pursuant to Rule 144 under the Act; and
(iii) the date on which such Registrable Security may be sold or transferred by
the Holder thereof without restriction pursuant to Rule 144(k) under the Act.

“Warrants” means the Warrants described in the recitals. Such Warrants shall
also include: (i) any new warrant or warrants issued upon the transfer of all or
any portion of the warrant issued pursuant to the Letter Agreement, and (ii) any
warrant or warrants issued in substitution or replacement therefor or upon the
further transfer, division or combination of any such new warrant or warrants.

“Warrant Shares” means the Common Stock or other securities which any Holder may
acquire upon exercise of a Warrant, together with any other securities which
such Holder may acquire on account of any such securities, including, without
limitation, as the result of any dividend or other distribution on Common Stock
or any split-up of such Common Stock as provided for in the Warrants.

2.             Securities Subject to this Agreement. A Person is deemed to be a
holder of Registrable Securities (a “Holder”) whenever such Person owns
Registrable Securities or has the right to acquire such Registrable Securities,
whether or not such acquisition has actually been effected.

3.             Registration Procedures. In connection with any registration
pursuant to this Agreement, the Company shall (provided that it will not be
required to take any action pursuant



to this Section that would, in the opinion of counsel for the Company, violate
applicable law):

(a)          No fewer than five Business Days prior to the initial filing of a
Registration Statement or Prospectus, furnish to the Holders, their Special
Counsel and the managing underwriters, if any, copies of all such documents
proposed to be filed, which documents (other than those incorporated or deemed
to be incorporated by reference) will be subject to the review of such Holders,
their Special Counsel and such underwriters, if any, and cause the officers and
directors of the Company, counsel to the Company and independent certified
public accountants to the Company to respond to such inquiries as shall be
necessary, in the opinion of respective counsel to such Holders and such
underwriters, to conduct a reasonable investigation within the meaning of the
Act, and shall use its commercially reasonable efforts to reflect in each such
Registration Statement or Prospectus, when so filed with the SEC, such
reasonable comments as the Holders, their Special Counsel and the managing
underwriters, if any, may propose in writing;

(b)          Take such action as may be necessary so that (i) any Registration
Statement and any amendment thereto and any Prospectus forming part thereof and
any amendment or supplement thereto (and each report or other document
incorporated therein by reference in each case) complies in all material
respects with the Act and the Exchange Act and the respective rules and
regulations promulgated thereunder, (ii) any Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
(iii) any Prospectus forming part of any Registration Statement, and any
amendment or supplement to such Prospectus, does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

(c)          Subject to Permitted Interruptions (as defined in Section 7 below),
prepare and file with the SEC such amendments, including post-effective
amendments, to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective for the applicable time period;
cause the related Prospectus to be supplemented by any required Prospectus
supplement or post-effective amendment, and as so supplemented or amended to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Act;

(d)          Notify the Selling Holders, their Special Counsel and the managing
underwriters, if any, promptly (and in any case within two Business Days), and
confirm such notice in writing, (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, (B) with respect to
a Registration Statement or any post-effective amendment, when the same has
become effective, (ii) of any request by the SEC or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information; (iii) of the issuance by
the SEC, any state securities commission, any other governmental agency or any
court of any stop order or injunction suspending or enjoining the use or the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or written threat of



any proceeding for such purpose, (v) of the happening of any event (the nature
and pendency of which need not be disclosed during a Permitted Interruption)
that makes any statement made in such Registration Statement or related
Prospectus and any document incorporated or deemed to be incorporated therein by
reference, considered as a whole, untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
related documents so that, in the case of the Registration Statement, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and in the case of the Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (vi) of the Company's reasonable
determination that a post-effective amendment to such Registration Statement
would be appropriate;

(e)          Use its commercially reasonable efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of any order enjoining or suspending the
use or effectiveness of a Registration Statement or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, at the earliest practicable
moment;

(f)           If requested by the managing underwriters, if any, or the Holders
of a majority in aggregate number of the Registrable Securities being sold in
connection with such offering reasonably in advance of the filing thereof,
subject to Permitted Interruptions, (i) promptly incorporate in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, and such Holders reasonably request to include therein,
(ii)  subject to the provisions herein regarding Permitted Interruptions, keep
such registration effective and make all required filings of such Prospectus
supplement or such post-effective amendment as soon as reasonably practicable
after the Company has received notification of the matters to be incorporated in
such Prospectus supplement or post-effective amendment and (iii) supplement or
make amendments to such Registration Statement;

(g)          Furnish to Special Counsel and each managing underwriter, if any,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto, including financial statements and schedules, all
documents incorporated or deemed to be incorporated therein by reference, and
all exhibits to the extent requested as soon as practicable after the filing of
such documents with the SEC;

(h)          Deliver to each Selling Holder, their Special Counsel, and the
underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Persons reasonably request; and the Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the Selling Holders and the underwriters, if any, in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
and any amendment or supplement thereto;

(i)           Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
Holders of Registrable Securities to be sold or the underwriters, if any, and
their respective counsel in connection with the



registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions within the United States as
any Holder or underwriter reasonably requests in writing; provided, however,
that where Registrable Securities are offered other than through an underwritten
offering, the Company agrees to cause its counsel to perform “blue sky”
investigations and file registrations and qualifications required to be filed
pursuant to this Section 3(i); to use its commercially reasonable efforts to
keep each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective,
and to use its commercially reasonable efforts do any and all other acts or
things necessary or advisable, to enable the disposition in such jurisdictions
of the Registrable Securities covered by such Registration Statement; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where they are not then so qualified or to take any
action that would subject them to general service of process in any such
jurisdiction where they are not then so subject or subject the Company to any
tax in any such jurisdiction where it is not then so subject;

(j)           In connection with any sale or transfer of Registrable Securities
that will result in such securities no longer being Registrable Securities,
cooperate with the Holders and the managing underwriters, if any, to facilitate
the timely preparation and delivery of certificates (with appropriate CUSIP
numbers) representing Registrable Securities sold, which certificates shall not
bear any restrictive legends and shall be in a form eligible for deposit with
the DTC, and to enable such Registrable Securities to be in such denominations
and registered in such names as the managing underwriters, if any, or Holders
many request at least two Business Days prior to any sale of Registrable
Securities;

(k)          Upon the occurrence of any event contemplated by Section 3(d)
(other than clause (i) thereof), as promptly as practicable, subject to
Permitted Interruptions, prepare a supplement or amendment, including, if
appropriate, a post-effective amendment, to each Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(l)           Enter into such agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings) and take
all such other reasonable actions in connection therewith (including those
reasonably requested by the managing underwriters, if any, or the Holders of a
majority in aggregate number of the Registrable Securities being sold) in order
to expedite or facilitate the disposition of such Registrable Securities, and in
such connection, if an underwriting agreement is entered into, (i) make such
representations and warranties to the underwriters, if any, with respect to the
business of the Company (including with respect to businesses or assets acquired
or to be acquired by it), and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings, and confirm the same if and
when requested; (ii) obtain opinions of counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing or



sole underwriters, if any, addressed to the underwriters, if any, covering the
matters customarily covered in opinions requested in underwritten offerings and
such other matters as may be reasonably requested by such underwriters);
(iii) obtain customary “comfort” letters and updates thereof, including a “bring
down” comfort letter dated the date of the closing under the underwriting
agreement, from the independent certified public accountants of the Company
(and, if necessary, any other independent certified public accountants of any
business which may hereafter be acquired by the Company for which financial
statements and financial data are required to be included in the Registration
Statement), addressed to the underwriters, if any, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings and such other matters as
reasonably required by the managing underwriter or underwriters and as permitted
by the Statement of Auditing Standards No. 72; (iv) enter into indemnification
provisions and procedures no less favorable to the Selling Holders and the
underwriters, if any, than those set forth in Section 10, below (or such other
provisions and procedures acceptable to Holders of a majority in aggregate
number of Registrable Securities covered by such Registration Statement and the
managing underwriters); and (v) deliver such documents and certificates as may
be reasonably requested by the managing underwriters, if any, to evidence the
continued validity of the representations and warranties made pursuant to clause
3(l)(i) above, and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company;

(m)         Make available for inspection by one representative of the Selling
Holders, the managing underwriter participating in any such disposition of
Registrable Securities, if any, and any attorney, consultant or accountant
retained by such Selling Holders or underwriter (collectively, the
“Inspectors”), at the offices where normally kept, during reasonable business
hours, all financial and other records, pertinent corporate documents and
properties of the Company (including with respect to business and assets
acquired or to be acquired to the extent that such information is available to
the Company), and cause the officers, directors, agents and employees of the
Company (including with respect to business and assets acquired or to be
acquired to the extent that such information is available to the Company) to
supply all information in each case reasonably requested by any such Inspector
in connection with such Registration; provided, however, the Company may first
require that such Persons agree to keep confidential any non-public information
relating to the Company received by such Person and not disclose such
information (other than to an Affiliate or prospective purchaser who agrees to
respect the confidentiality provisions of this Section 3(m)) until such
information has been made generally available to the public (other than as a
result of a disclosure or failure to safeguard by such Inspector) or unless the
release of such information is required by law or necessary to respond to
inquiries of regulatory authorities; without limiting the foregoing, no such
information shall be used by such Inspector as the basis for any market
transactions in securities of the Company or its subsidiaries in violation of
law;

(n)          Use its commercially reasonable efforts to cause the Registrable
Securities to be quoted or listed on any exchange upon which the Company's
Common Stock is then quoted or listed; and

(o)          Comply with all applicable rules and regulations of the SEC and
make generally available to their security holders earning statements satisfying
the provisions of



Section 11(a) of the Act and Rule 158 thereunder (or any similar rule
promulgated under the Act), no later than 50 days after the end of any 12-month
period (or 105 days after the end of any 12-month period if such period is a
fiscal year) (i) commencing at the end of any fiscal quarter in which
Registrable Securities are sold to underwriters in a firm commitment or
reasonable efforts underwritten offering and (ii) if not sold to underwriters in
such an offering commencing on the first day of the first fiscal quarter after
the effective date of a Registration Statement, which statement shall cover said
period, consistent with the requirements of Rule 158.

The Company will pay all Registration Expenses in connection with any
Registration Statement. The Selling Holders shall pay the underwriting
discounts, commissions and transfer taxes, if any, in connection with each
Registration Statement, which costs, in the case of an underwritten offering,
shall be allocated pro rata among all Selling Holders on whose behalf
Registrable Securities of the Company are included in such registration on the
basis of the respective amounts of the Registrable Securities then being
registered on their behalf, and the fees and expenses of Special Counsel to the
Holders will be borne by each Holder in proportion to the number of Registrable
Securities sold by such Holder.

Each Holder agrees by acquisition of such Registrable Securities that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(d)(ii), 3(d)(iii), 3(d)(iv), 3(d)(v) or 3(d)(vi) above,
such Holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or Prospectus until such
Holder's receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(k) hereof, or until it is advised in writing by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus.

 

4.

Demand Registration.

(a)          From and after the time the Company has filed with the SEC the
financial statements required under Regulation S-X in order to file a
Registration Statement, the Initiating Holders shall have the right to request
in writing that the Company file a Registration Statement for a Public Equity
Offering of shares of the Registrable Securities, in which case the Company
will:

(i)           promptly, but in any event within fifteen (15) days after receipt
of a Registration Notice, give written notice of the proposed registration of
Registrable Securities to all other Holders and offer them the opportunity to
participate in a sale of Registrable Securities pursuant to the terms of this
Agreement;

(ii)          as soon as practicable, but no later than forty five (45) days
following receipt of such Registration Notice, file a Registration Statement
with the SEC covering all Registrable Securities for which registration is
requested by the Initiating Holders and in all Registration Notices received by
the Company from Holders within twenty (20) days after the applicable Holder’s
receipt of the written notice from the Company; and



(iii)         use its commercially reasonable efforts to cause, as soon as
practicable, the Registration Statement for those Registrable Securities to be
declared effective by the SEC and such Registrable Securities to be qualified in
those jurisdictions as the Selling Holder or Selling Holders may reasonably
request.

(b)          Limitations on Registration Statements. Notwithstanding the
foregoing, the Company shall not be obligated to effect any registration under
Section 4(a) except in accordance with the following provisions:

(i)           the Company shall not be obligated to effect any such registration
initiated pursuant to Section 4(a) if such registration is requested within six
(6) months after a registered offering of Common Stock in which any of the
Initiating Holders were given the opportunity to participate;

(ii)          the Company may delay the filing or effectiveness of any
Registration Statement pursuant to this Section 4 for a period of up to 90 days
after the date on which the Company gives notice to the Initiating Holders
pursuant to this Section 4(b)(ii) if at the time of such notice (1) the Company
is in the process, or has a bona fide intention, of filing a registration
statement for a Public Equity Offering within 90 days of the time of such
notice, in a firm commitment underwritten public offering of Common Stock in
which the Initiating Holders may include Registrable Securities pursuant to
Section 5, or (2) the Board has reasonably determined that there is a Permitted
Interruption, in which case the Company may delay the filing or effectiveness of
any such Registration Statement pursuant to this Section 4 for a period of up to
90 days following the date of a Registration Notice; provided, however, that the
Company may only delay the filing or effectiveness of a registration statement
pursuant to this Section 4 for a total of 180 days after the date of a request
for registration pursuant to this Section 4; and

(iii)         the Company shall not be obligated to file any Registration
Statement if two Registration Statements have become effective pursuant to this
Section 4; or

(iv)         with respect to any registration pursuant to Section 4, the Company
may include in such registration any Other Securities; provided, however, that
if the managing underwriter advises the Company that the inclusion of all
Registrable Securities and Other Securities proposed to be included in such
registration would interfere with the successful marketing (including pricing)
of all such securities, then the number of Registrable Securities and Other
Securities proposed to be included in such registration shall be included in the
following order:

(1)          first, the Registrable Securities held by the Initiating Holders
and any other participating Holders requesting that their Registrable Securities
be included in such registration initiated pursuant to this Section 4 (or, if
necessary, such Registrable Securities pro rata among the Selling Holders
thereof based upon the number of Registrable Securities requested to be
registered by each such Selling Holder);

(2)          second, any Other Securities to be sold for the account of the
Company; and



(3)          third, any Other Securities to be sold for the account of Persons
other than the Company (or, if necessary, such Other Securities pro rata among
the holders thereof based upon the number of Other Securities requested to be
registered by each such holder).

 

5.

Shelf Registration.

(a)          Within 15 Business Days after the Company qualifies for the use of
Form S-3 (or any successor form to Form S-3) promulgated under the Act, the
Company shall file with the SEC a Registration Statement for an offering to be
made on a continuous basis covering all of the Registrable Securities (the
“Shelf Registration”) and thereafter use its commercially reasonable efforts to
cause, as soon as practicable, the Shelf Registration to be declared effective
by the SEC under the Act. Notwithstanding the foregoing, the Company shall not
be required to file a Shelf Registration Statement if it is not then current in
its filing requirements under the Exchange Act.

(b)          The Company shall use its commercially reasonable efforts to keep
the Shelf Registration continuously effective for the lesser of the period
commencing on the effective date of the Registration Statement and ending on (a)
the date upon which all Registrable Securities covered by the Shelf Registration
have been sold, or (b) the date after which the Holders no longer own any of the
Registrable Securities.

 

6.

Piggy-Back Registrations.

(a)          If the Company proposes to file a registration statement under the
Act with respect to an offering by the Company for its own account or for the
account of any of the holders of any class of its Common Stock (other than the
holders of the Company’s 1.5% Convertible Subordinated Notes due 2024 or the
Common Stock issuable upon conversion thereof in a firmly underwritten Public
Equity Offering and other than (i) a registration statement on Form S-4 or S-8
(or any similar or substitute form that may be promulgated for similar purposes)
or (ii) a registration statement filed in connection with an exchange offer or
offering of securities solely to the Company's existing security holders), then
the Company shall give written notice of such proposed filing to the Holders as
soon as practicable (but in no event fewer than 20 days before the anticipated
filing date), and such notice shall offer such Holders the opportunity to
register such number of Registrable Securities as each such Holder may request
in writing within 10 days after receipt of such written notice from the Company
(which request shall specify the number of Registrable Securities intended to be
disposed of by such Selling Holder) (a “Piggy-Back Registration”). Upon the
written request of any such Holder made within 10 days after the receipt of any
such notice (which request shall specify the number of Registrable Securities
intended to be disposed of by such Holder), the Company will, subject to the
terms of this Agreement, effect the registration under the Act of all
Registrable Securities which the Company has been so requested to register by
the Holders thereof, by inclusion of such Registrable Securities in the
registration statement that covers the securities which the Company proposes to
register, provided that, if at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason either not to register or to delay registration
of such securities, the Company may, at its election, give



written notice of such determination to each Holder and, thereupon, (i) in the
case of a determination not to register shall be relieved of its obligation to
register any Registrable Securities in connection with such registration,
without prejudice, however, to the rights of any holder or holders of
Registrable Securities entitled to do so to request that such registration be
effected as a registration under Section 4 above, and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities, for the same period as the delay in registering such
other securities.

(b)          The Company shall use its commercially reasonable efforts to cause
the managing underwriter or underwriters of such proposed offering to permit the
Registrable Securities requested to be included in a Piggy-Back Registration to
be included on the same terms and conditions as any similar securities of the
Company or any other security holder included therein and to permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method of distribution thereof. Any Selling Holder shall have the right to
withdraw its request for inclusion of its Registrable Securities in any
registration statement pursuant to these provisions by giving written notice to
the Company of its request to withdraw prior to the effective date of such
registration statement.

(c)          Notwithstanding anything to the contrary, if the managing
underwriter of such underwritten offering shall, in writing, inform the Holders
requesting such registration and the holders of any of the Company's other
securities which shall have exercised registration rights in respect of such
underwritten offering of its belief that the number of securities requested to
be included in such registration exceeds the number which can be sold in such
offering, then the Company will be required to include in such registration
statement only the amount of securities that it is so advised should be included
in such registration. In such event, (x) in cases initially involving the
registration for sale of securities for the Company's own account, securities
shall be registered in such offering in the following order of priority:
(i) first, the securities that the Company proposes to register and (ii) second,
the securities that have been requested to be included in such registration by
Holders and by Persons entitled to exercise “piggy-back” registration rights
pursuant to contractual commitments of the Company (pro rata on the amount of
securities sought to be registered by such Holders and Persons) and (y) in cases
not initially involving the registration for sale of securities for the
Company's own account, securities shall be registered in such offering as
follows: (i) first, the securities of any Person whose exercise of a “demand”
registration right pursuant to a contractual commitment of the Company is the
basis for the registration, (ii) second, the securities that have been requested
to be included in such registration by Holders and other Persons entitled to
exercise “piggy-back” registration rights pursuant to contractual commitments
(pro rata based on the amount of securities sought to be registered by such
Holders and persons) and (iii) third, the securities which the Company proposes
to register.



 

7.

Discontinuance of Disposition of Registrable Securities

Anything in this Agreement to the contrary notwithstanding, it is understood and
agreed that the Company shall not be required to prepare or file a registration
statement, amendment or post-effective amendment thereto or prospectus
supplement or to supplement or amend any registration statement or otherwise
facilitate the resale of Registrable Securities, and it shall be free
voluntarily to take or omit to take any other action that would result in the
impracticality of any such filing, supplement or amendment if such action is
taken or omitted to be taken by the Company in good faith and for valid business
reasons, including, without limitation, matters relating to acquisitions or
divestitures, so long as the Company shall, as promptly as practicable after
such business reason ceases to exist, make such filing, supplement or amendment
and, so long as the Company shall, as promptly as is practicable thereafter,
comply with the requirements of Section 3(k) above, if applicable (any period
described in this Section 7 during which Holders of Registrable Securities are
not able to sell such Registrable Securities under a registration statement is
herein called a “Permitted Interruption”); provided, however, that a Permitted
Interruption may not continue for a period of more than 90 days and there may
not be more than two Permitted Interruptions within a period of 180 days or in
any calendar year. The Company hereby agrees to notify each of the Holders of
Registrable Securities of the occurrence of, and the termination of, each
Permitted Interruption (the nature and pendency of which need not be disclosed
during such Permitted Interruption).

8.             Purchase (and Exercise) of the Warrants by the Underwriters.
Notwithstanding any other provision of this Agreement to the contrary, in
connection with any registration which is to be an underwritten offering, to the
extent all or any portion of the Registrable Securities to be included in such
registration consist of shares of Common Stock issuable upon exercise of the
Warrants or any portion thereof, the Holders of such Registrable Securities may
request that the underwriter or underwriters purchase (and exercise) the
Warrants or any portion thereof rather than require the Holders of the
Registrable Securities to exercise the Warrants or portion thereof in connection
with such registration. The Company shall take all such action and provide all
such assistance as may be reasonably requested by the Holders of Registrable
Securities to facilitate any such purchase (and exercise) of the Warrants agreed
to by the underwriter or underwriters, including, without limitation, issuing
the Common Stock issuable upon the exercise of the Warrants or any portion
thereof to be issued within such time period as will permit the underwriters to
make and complete the distribution contemplated by the underwriting.

9.             Limitations, Conditions and Qualifications to Obligations Under
Registration Covenants. The obligations of the Company described in this
Agreement are subject to each of the following limitations, conditions and
qualifications:

(a)          The Company shall not be required by this Agreement to include
securities in a Registration Statement relating to a Piggy-Back Registration
above if (i) in the written opinion of counsel to the Company, addressed to the
Holders seeking registration and delivered to them, the Holders of such
securities seeking registration would be free to sell all such securities within
the succeeding three-month period, without registration, under Rule 144 under
the Act, which opinion may be based in part upon the representation by the
Holders of such securities seeking registration, which registration shall not be
unreasonably withheld, that



each such Holder is not an affiliate of the Company within the meaning of the
Act, and (ii) all requirements under the Act for effecting such sales are
satisfied at such time.

(b)          The Company's obligations shall be subject to the obligations of
the Selling Holders to furnish all information and materials and not to take any
and all actions as may be required under Federal and state securities laws and
regulations to permit the Company to comply with all applicable requirements of
the SEC and to obtain any acceleration of the effective date of such
Registration Statement.

(c)          The Company shall not be obligated to cause any special audit to be
undertaken in connection with any registration pursuant to this Agreement.

(d)          The Company shall not be required by this Agreement to include
securities in or maintain a Shelf Registration if, at the time of such demand,
the Company is no longer subject to Section 13 or 15(d) of the Exchange Act.

 

10.

Indemnification.

(a)          The Company agrees to indemnify and hold harmless each Holder of
Registrable Securities, and each of their respective officers, employees,
affiliates, directors, partners, members, managers, attorneys and agents, and
each Person, if any, who controls each Holder of Registrable Securities (within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act) (each, a
“Holder Indemnified Party”), from and against any and all losses, claims,
damages, liabilities, judgments, (including without limitation, any legal or
other expenses incurred in connection with investigating or defending any
matter, including any action that could give rise to any such losses, claims,
damages, liabilities or judgments) caused by any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus (or any amendment or supplement thereto),
or caused by any omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
(i) insofar as such losses, claims, damages, liabilities or judgments are caused
by an untrue statement or omission or alleged untrue statement or omission that
is based upon information relating to any of the Holders furnished in writing to
the Company by any of the Holders or (ii) to the extent that any such losses,
claims, damages, liabilities or judgments result solely from an untrue statement
of a material fact contained in, or the omission of a material fact from the
Registration Statement or Prospectus, which untrue statement or omission was
corrected in an amended or supplemented Registration Statement or Prospectus, if
the person alleging such loss, claim, damage, liability or judgment was not sent
or given, at or prior to the written confirmation of such sale, a copy of the
amended or supplemented Registration Statement or Prospectus if the Company had
previously furnished copies thereof to such indemnified party and if delivery of
a prospectus was required by the Act and was not so made.

(b)          Each Holder of Registrable Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company, and its directors and
officers, and each person, if any, who controls (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) the Company, to the
same extent as the foregoing indemnity from the Company set forth in Section
10(a), above, but only with reference to information relating to such Holder
furnished in



writing to the Company by such Holder expressly for use in any Registration
Statement. In no event shall any Holder, its directors, officers, members,
managers or any Person who controls such Holder be liable or responsible for any
amount in excess of the amount by which the net proceeds actually received by
such Holder with respect to its sale of Registrable Securities pursuant to a
Registration Statement exceed the amount of any damages that such Holder, its
directors, officers, members, managers or any Person who controls such Holder
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

(c)          In case any action shall be commenced involving any person in
respect of which indemnity may be sought pursuant to Section 10(a) or 10(b),
above (the “indemnified party”), the indemnified party shall promptly notify the
person against whom such indemnity may be sought (the “indemnifying person”) in
writing and the indemnifying party shall assume the defense of such action,
including the employment of counsel reasonably satisfactory to the indemnified
party and the payment of all fees and expenses of such counsel, as incurred
(except that in the case of any action in respect of which indemnity may be
sought pursuant to both Sections 10(a) and 10(b), above, a Holder shall not be
required to assume the defense of such action pursuant to this Section 10(c),
but may employ separate counsel and participate in the defense thereof, but the
fees and expenses of such counsel, except as provided below, shall be at the
expense of the Holder); provided, however, that the failure of any indemnified
party to give such notice shall not relieve the indemnifying person of its
obligations under this Section 10 except to the extent that the indemnifying
person is actually prejudiced by such failure to give such notice. Except as
expressly provided in the preceding sentence, the indemnifying party shall
promptly pay directly or reimburse each indemnified party for any legal and any
other expenses reasonably incurred by such indemnified party in connection with
investigating and defending any such loss, judgment, claim, damage, liability or
action. After notice from the indemnifying party to the indemnified party that
it will assume the defense of such claim or action, subject to the next
succeeding sentence, the indemnifying party shall not be liable to the
indemnified party for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and other than as specified in the remainder of this
Section 10(c). Any indemnified party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the indemnified party
unless (i) the employment of such counsel shall have been specifically
authorized in writing by the indemnifying party, (ii) the indemnifying party
shall have failed to assume the defense of such action or employ counsel
reasonably satisfactory to the indemnified party or (iii) the named parties to
any such action (including any impleaded parties) include both the indemnified
party and the indemnifying party, and the indemnified party shall have been
advised in writing by such counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action on behalf of the indemnified party).
In any such case, the indemnifying party shall not, in connection with any one
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all indemnified parties and all such fees and
expenses shall be reimbursed as they are incurred upon written request and
presentation of reasonably satisfactory invoices. Such firm shall be designated
in writing by indemnified



Holders holding a majority of Registrable Securities as to which such action is
commenced, in the case of the parties indemnified pursuant to Section 10(a)
above and by the Company, in the case of parties indemnified pursuant to
Section 10(b) above. The indemnifying party shall indemnify and hold harmless
the indemnified party from and against any and all losses, claims, damages,
liabilities and judgments by reason of any settlement of any action effected
with its written consent. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement or compromise of, or
consent to the entry of judgment with respect to, any pending or threatened
action in respect of which the indemnified party is or could have been a party
and indemnity or contribution may be or could have been sought hereunder by the
indemnified party, unless such settlement, compromise or judgment (i) includes
an unconditional release of the indemnified party from all liability on claims
that are or could have been the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

(d)          To the extent that the indemnification provided for in this
Section 10 is otherwise applicable but unavailable to an indemnified party in
respect of any losses, claims, damages, liabilities or judgments referred to
therein, then each indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or judgments in such
proportion as is appropriate to reflect the relative fault of the Company, on
the one hand, and of the Holder, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or judgments, as well as any other relevant equitable
considerations. The relative fault of the Company, on the one hand, and of the
Holder, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or by the Holder, on the other hand,
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 10(d) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities or judgments referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any matter, including any action
that could have given rise to such losses, claims, damages, liabilities or
judgments. Notwithstanding the provisions of this Section 10, no Holder or any
Holder Indemnified Party shall be required to contribute, in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder with respect to the sale of Registrable Securities pursuant to a
Registration Statement exceed the amount of any damages which such Holder has
otherwise been required to pay by reason of such untrue or, alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The



Holders' obligations to contribute pursuant to this Section 10(d) are several in
proportion to the respective amount of Registrable Securities held by each
Holder hereunder and not joint.

 

11.

Put Right.

If, (i) on or prior to October 15, 2007, the Company has not filed with the SEC
the financial statements required under Regulation S-X in order to file a
Registration Statement, or, if such financial statements have been filed, the
Company has failed to comply with its obligations under this Agreement in any
material respect; (ii) the Company consolidates with or merges into another
entity (other than a subsidiary for the purposes of creating a holding company
pursuant to Section 251(g) of the Delaware General Corporation Law) in one or
more series of related transactions and the stockholders of the Company
immediately before such transaction do not own at least a majority of the
outstanding voting stock of the surviving corporation immediately after such
transaction or transactions; (iii) the Company conveys, transfers, leases or
licenses all or substantially all of its assets to another Person; (iv) a
majority of the members of the Company’s Board of Directors are (A) not members
of such Board of Directors on the date of this Agreement or (B) not nominated
for election by, or are elected to the Company’s Board of Directors with the
approval of, a majority of the directors who were members of the Board of
Directors at the time of such nomination or election; or (v) the Company acts to
liquidate or dissolve, then, upon 15 Business Days’ prior written notice by a
Holder to the Company specifying the number of Warrants to be purchased, the
Company shall purchase for cash the Warrants of such Holder identified in such
notice (the “Designated Warrants”) at a price equal to the difference between
(1) the amount determined by multiplying the number of shares of Common Stock
subject to the Designated Warrants by the average of the Current Market Price
(as defined in the Warrants) for the 15 trading days ending on the day the
written notice is given by the Holder to the Company pursuant to this Section
11, and (2) the aggregate Exercise Price (as defined in the Warrants) of the
Designated Warrants.

 

12.

Assignment of Registration Rights.

The rights to cause the Company to register Registrable Securities pursuant to
this Agreement may be assigned (but only with all related obligations) by a
Holder to a transferee or assignee of a Warrant or such Registrable Securities,
provided the Company is, within a reasonable time after such transfer, furnished
with written notice of the name and address of such transferee or assignee and
the securities with respect to which such registration rights are being
assigned; provided, however, such assignment shall be effective only if
immediately following such transfer, the Registrable Securities are Transfer
Restricted Securities.

 

13.

Miscellaneous.

(a)          Amendments and Waivers. Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally or by course of
dealing, except by a statement in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.

(b)          Notices. All notices and other communications provided for or
permitted hereunder shall be made and delivered in accordance with Section 15 of
the Warrants.



(c)          Successors and Assigns. The rights and obligations of the Holder
under this Agreement shall be assignable in whole or in part as set forth in
Section 12 above. Each such assignee, by accepting such assignment of the rights
of the assignor hereunder, shall be deemed to have agreed to and be bound by the
obligations of the assignor hereunder. The rights and obligations of the Company
hereunder may not be assigned or delegated.

(d)          Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Facsimile transmission of
any signed original document, and retransmission of any facsimile transmission,
shall be the same as delivery of any original document. At the request of either
party, the other party shall confirm facsimile transmitted signatures by signing
an original document.

(e)          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

(f)           Governing Law. In all respects, including all matters of
construction, validity and performance, this Agreement and the rights and
obligations arising hereunder shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York applicable to contracts
made and performed in such state, without regard to the choice of law or
conflicts of laws principles that would defer to the laws of another
jurisdiction.

(g)          Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

(h)          Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warrantees or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE “COMPANY”:

 

VITESSE SEMICONDUCTOR CORPORATION,

a Delaware corporation

 

 

 

By: /s/ CHRISTOPHER GARDNER

Its: Chief Executive Officer

 

 

 

THE “HOLDER”:

 

ALVAREZ & MARSAL LLC,

 

 

 

 

By: /s/ SHAWN HASSEL

Its: Managing Director

 

                

 

 

 